WEST DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-4, 6, 7, 10-13, 15, 16, 19-23, 25, 26, 29-32, 34 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP 10-067959 (Takahiko).
Takahiko discloses a printing ink composition comprising
not precluded from present claims), 
(B) polyamide (meets applicants’ polyamide) and/or cellulose derivative as a hydroxyl group-containing binder resin  
 (C) crosslinking agent comprising (i) a titanate compound (meets applicants’ metal orthoester) and (ii) a dialkyl phosphate compound (meets applicants’ alkyl phosphate), and
 (D) organic solvent (not precluded from present claims).  
Table 1 discloses a comparative titanium crosslinking agent No. 15 obtained by reacting titanate compound T1 [0074] (meets applicants’ metal orthoester) and dialkyl phosphate compound P6 [0076] (meets applicants’ alkyl phosphate).  
As to claims 1 and 10, Takahiko sets forth (Comparative Example 3 per Table 3) an ink composition comprising titanium crosslinking agent No. 15 (meets applicants’ metal orthoester and alkyl phosphate), polyamide (meets applicants’ polyamide) and a cellulose derivative (not precluded from present claims). Inasmuch as the exemplified composition meets applicants’ in terms of the types of materials added, it is reasonably believed that it is the same.  The onus is shifted to applicants to establish that the product of the present claims is not the same as or obvious from that set forth by Takahiko.  It has been held that a reference may be relied upon for all that it teaches, including non-preferred embodiments, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.

As to claims 3, 4, 12, 13, 22, 23, 31 and 32, the titanate compound comprises C3 alkyl groups.  As recited, the claims do not require that each of the four R groups be a C1 to C8 (or C3 to C4) alkyl group.
As to claims 6, 7, 15, 16, 25, 26, 34 and 35, phosphate compound having formula P6 with C8 alkyl groups meets claimed dialkylphosphate formula.  
As to method claim 19, the introductory phrase, "a method of improving the adhesion performance" does not serve to patentably distinguish the claimed method from that disclosed by Takahiko.  This language, in effect, simply states the result of adding the reaction product to the ink composition, i.e., the recognition of said property improvement by applicants is tantamount only to finding a property of an old composition. In any event, the reaction product of the titanate orthoester and the phosphate compound functions as an adhesion promoter.  
As to claims 20 and 29, it would be expected that Takahiko’s similarly-constituted and similarly-produced ink composition would have the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition, MPEP 2112.01 (II).    	
Takahiko anticipates the above-rejected claims because it is reasonably believed that the exemplified titanium crosslinking agent No. 15 and polyamide meet applicants’ corresponding materials. In the alternative, to the extent Takahiko discloses that hydroxyl group-containing polyamides with a carboxyl-amino ratio of up to 1.0/0.9 are suitable [0029], it would have been within the purview of Takahiko’s inventive .  
Claim Rejections - 35 USC § 103
6.	Claims 1-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 4,705,568 (Kay) in view of JP 10-067959 (Takahiko) described hereinabove.
Kay discloses printing ink compositions comprising a polymeric binder resin inclusive of polyamides (generically embraces applicants’ polyamide) and an adhesion promoter comprising (i) a titanate orthoester (meets applicants’ metal orthoester) and (ii) a phosphate compound (meets applicants’ alkyl phosphate).  Kay sets forth compositions (per Examples) comprising polyurethane resin and an adhesion promoter comprising a tetraisopropyl titanate (meets applicants’ metal orthoester) and monoamyl phosphate (meets applicants’ alkyl phosphate).  
In essence, Kay’s examples differ from applicants’ claims 1 and 10 in that the polymeric binder does not include a polyamide. It is within Kay’s inventive scope, however, to employ any polyamide polymeric binder resin conventionally used in printing ink compositions (e.g., C1:68-C2:1).  To the extent polyamides having hydroxyl and/or carboxyl groups are art-recognized polymeric binders for printing ink compositions per Takahiko [0015-0029], it would have been obvious to one having ordinary skill in the art to employ such a polyamide as Kay’s polyamide polymeric binder (either in place of, or in addition to, the exemplified polyurethane polymeric binder) with the reasonable expectation of success. It is prima facie obvious to substitute one art-recognized functional equivalent for another, absent evidence of unusual or unexpected results. 

 As to claims 6-9, 15-18, 25-28 and 34-37, the exemplified monoamyl phosphate meets claimed requirements.
As to method claim 19, the introductory phrase, "a method of improving the adhesion performance does not serve to patentably distinguish the claimed method from that disclosed by Kay.  This language, in effect, simply states the result of adding the reaction product to the ink composition, i.e., the recognition of said property improvement by applicants is tantamount only to finding a property of an old composition.  In any event, the reaction product of the titanate orthoester and the phosphate compound functions as an adhesion promoter.  
As to claims 20 and 29, it would be expected that Kay’s similarly-constituted and similarly-produced polyamide-based ink composition would have the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition, MPEP 2112.01 (II).   
As to claims 38 and 39, Takahiko [0029] discloses that polyamides with a carboxyl-amino ratio of up to 1.0/0.9, i.e., polyamides containing carboxyl groups, are suitable polymeric binders for printing ink compositions. Accordingly, it would have been obvious to one having ordinary skill in the art to employ a similar polyamide as Kay’s polyamide polymeric binder with the reasonable expectation of success.
Response to Arguments
7.	Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.
at least one polymer containing terminal and/or pendant hydroxyl and/or terminal and/or pendant carboxyl groups” (with emphasis per page 3) which polymers include polyamide and nitrocellulose (page 4), it is clear that the presently claimed reaction product can include the polyamide in combination with a cellulose derivative. Accordingly, the presently claimed reaction product does not preclude the additional cellulose derivative exemplified by Takahiko.  Even though Takahiko’s Example 3 is a comparative example, case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.
Applicants argue that Takahiko teaches away from Kay in that a polyamide must be used in combination with a cellulose derivative.  This is incorrect.  Given Takahiko’s disclosure that the polymer can be “a polyamide resin and/or a cellulose derivative” (e.g., abstract), it is clear that a polyamide alone can be used, without the cellulose derivative.  Accordingly, it would have been obvious to one having ordinary skill in the art to employ a polyamide having hydroxyl and/or carboxyl groups per Takahiko as Kay’s polyamide polymeric binder with the reasonable expectation of success.  Assuming arguendo that Takahiko only disclosed polyamide/cellulose derivative combinations, as noted hereinabove, the presently claimed reaction product does not preclude the additional cellulose derivative disclosed by Takahiko.  
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765